Citation Nr: 1008304	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for nasopharyngeal 
carcinoma.




REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the 
appellant's October 2002 claim for service connection for 
nasopharyngeal carcinoma.

In July 2008, the Board sent this case to the Veterans Health 
Administration (VHA) for an expert medical opinion.  VHA 
provided that opinion in September 2008.  In December 2008, 
the Board denied the Veteran's claim for entitlement to 
service connection for nasopharyngeal carcinoma.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2009, the Secretary of 
Veterans Affairs and the Veteran, through his attorney, filed 
a Joint Motion to vacate the Board's denial of service 
connection.  That motion was granted by the Court in July 
2009, and the case was returned to the Board for further 
consideration.

In a statement dated February 23, 2005, the Veteran stated 
that he wished to withdraw his request for a hearing before 
the Board.  His request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2009).

The Veteran, through his attorney, has waived RO 
consideration of the evidence submitted following the most 
recent review by the Agency of Original Jurisdiction (AOJ).  
38 C.F.R. § 20.1304(c) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; 
therefore, he is presumed to have been exposed to Agent 
Orange or other herbicides while there.

2.  There is competent evidence that the Veteran's 
nasopharyngeal carcinoma was caused by his in-service 
exposure to Agent Orange.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
nasopharyngeal carcinoma was incurred in active service.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An October 2002 letter, provided to the Veteran before the 
December 2002 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, the Veteran is 
not prejudiced thereby, because this decision represents a 
full grant of the benefit which the Veteran is seeking on 
appeal regarding service connection for nasopharyngeal 
carcinoma.  The RO will address the degree of disability and 
the effective date of an award at the time the Board's 
decision is implemented.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and available private treatment records have been 
obtained.  Additionally, VA obtained an expert medical 
opinion from the VHA in September 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

In addition to the forgoing, the Board observes that if a 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term 'acute 
and subacute peripheral neuropathy' means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
(PCT) shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  The Secretary of the Department of 
Veterans Affairs also specifically determined in 2002 that 
there is no positive association between exposure to 
herbicides and nasopharyngeal carcinoma.  Id. 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The Veteran contends that he is entitled to service 
connection for his nasopharyngeal carcinoma.  The Veteran's 
service treatment records show no diagnosis of nasopharyngeal 
carcinoma.  The Veteran's service treatment records reflect 
that he served in Vietnam.  See, e.g., June 1972 treatment 
record from Tan Son Nhut Airfield, RVN (Republic of Vietnam).  
Moreover, the Veteran described his exposure to herbicides in 
Vietnam in his September 2008 letter to the Board.  
Consequently, herbicide exposure is conceded.

In support of his claim, the Veteran also provided extensive 
medical literature regarding nasopharyngeal carcinoma, as 
well as a decision by the Board granting service connection 
for that condition due to exposure to herbicidal agents in 
Vietnam.

In June 2002, the Veteran had an oropharyngeal biopsy 
performed by a private pathologist, T.F.O., who ruled out the 
possibility of carcinoma.

In September 2002, the Veteran's private doctor, W.K.W., 
diagnosed him with nasopharyngeal carcinoma, and opined that 
his condition was related to his time in service.  The 
doctor, who had performed extensive tests on the Veteran, 
made this determination on the basis of his reading of 
medical studies, and on the fact that the Veteran's cancer is 
endogenous to Southeast Asia.

In February 2005, the Veteran's private doctor, W.K.W., wrote 
that he had treated the Veteran for nasopharyngel carcinoma 
since June 2002.  He noted that the Veteran had undergone 
chemotherapy and radiation.  He further noted that while the 
disease was stable, the Veteran continued to experience post-
radiation side effects.

Also in February 2005, the Veteran sought the opinion of a 
radiation oncologist, H.G., who noted that while the Veteran 
had achieved local control of the tumor, he had developed 
some pulmonary metastasis.  With regard to etiology, he cited 
a study by Dr. Howard Frumkin which found that there has been 
inadequate or insufficient evidence to determine whether an 
association between Agent Orange and nasopharyngeal cancer 
exists.  He opined that it was "certainly possible" that 
the Veteran's cancer was caused by his exposure to Agent 
Orange.

In July 2008, the Board requested that the VHA provide a 
medical opinion regarding etiology of the Veteran's 
nasopharyngeal cancer.

In September 2008, a VHA physician provided an opinion.  He 
found that, based on his review of medical studies, the 30 
year gap between the Veteran's time in Vietnam and the onset 
of the disease, and the Veteran's history of tobacco use, it 
was unlikely that the Veteran's nasopharyngeal cancer was 
caused by his time in service.  The studies to which the VHA 
physician cited noted that nasopharyngeal cancer was 
relatively rare in the United States, but relatively common 
in Southeast Asia.  He also cited studies which linked 
nasopharyngeal cancer to the consumption of salt-preserved 
foods, cigarette smoking, and the Epstein-Barr virus.  With 
respect to a correlation between Agent Orange and 
nasopharyngeal cancer, the VHA physician wrote that "[t]he 
relation between Agent Orange exposure and nasopharyngeal 
carcinoma is not clear."  He cited a National Academy of 
Sciences study which found that "there is inadequate or 
insufficient information to determine whether an association 
existed between exposure to herbicides used in Vietnam or the 
contaminant dioxin and nasal or nasopharyngeal cancer."

In October 2008, the Veteran's radiation oncologist, H.G., 
responded to the VHA physician's letter.  He wrote that while 
the VHA physician's opinion was "well laid out," he 
believes that the available medical literature is 
insufficient to determine that the Veteran's nasopharyngeal 
carcinoma was not linked to his exposure to Agent Orange.  
H.G. noted that "the mere absence of a demonstrable link 
does not preclude the existence of a true correlation."  In 
other words, even though no link between Agent Orange and 
nasopharyngeal carcinoma was found, a link still might exist.  
The Veteran's radiation oncologist then opined that, based on 
the "demonstrated carcinogenic effect of Agent Orange...it is 
as likely as not that [the Veteran's] cancer is linked to 
prior exposure to Agent Orange."

Also in October 2008, the Veteran's treating physician since 
2002, W.K.W., opined that the Veteran's "cancer as likely as 
not is linked to exposure to Agent Orange."  As noted above, 
W.K.W. had originally reached this conclusion in September 
2002, on the basis of his reading of medical studies, and on 
the fact that the Veteran's cancer is endogenous to Southeast 
Asia.

In February 2010, a private physician, G.K., provided an 
extensive explanation of the available literature regarding 
the relationship between nasopharyngeal carcinoma and 
exposure to Agent Orange.  He explained that there is too 
small a sample size of people who have been both exposed to 
Agent Orange and diagnosed with nasopharyngeal carcinoma to 
conduct a definitive study on the relationship between the 
two:  "It is not that the Agent Orange-nasopharyngeal 
carcinoma link has been studied and no link found.  The truth 
is, the Agent Orange-nasopharyngeal carcinoma link has not 
been studied with tools adequate to identify any association 
that does exist."  (Italics in original.)  He further 
explained that "Agent Orange is a known carcinogen.  [The 
Veteran's cancer] began somewhere in the area of the upper 
respiratory tract.  Agent Orange is known to cause cancers of 
the respiratory tract.  A reasoned scientific medical 
analysis ties [the Veteran's] condition to his exposure [to 
Agent Orange].  Under this analysis it is my opinion that it 
is more likely than not that [the Veteran's] nasopharyngeal 
carcinoma was caused by his exposure to Agent Orange."  
Moreover, the physician addressed the portion of the 
September 2008 VHA report that stated that the Veteran's 
history of tobacco use may have been a factor in his 
development of nasopharyngeal carcinoma; he opined that the 
Veteran's "undifferentiated nasopharyngeal carcinoma is not 
the sort generally caused by smoking.  [Citing Bray, F. et 
al. Age-Incidence Curves of Nasopharyngeal Carcinoma 
Worldwide: Bimodality in Low-Risk Populations and Aetiologic 
Implications, Cancer Epidemiol Biomarkers Prev 2008; 17(9): 
2356 ff.]"  The physician further found that other than 
Agent Orange, "no other cause of [the Veteran's] 
nasopharyngeal carcinoma has been found."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the physicians noted above are so 
qualified, their medical opinions constitute competent 
medical evidence.

The competent medical evidence in this case creates a 
reasonable doubt regarding whether the Veteran's exposure to 
Agent Orange during his service in Vietnam caused his 
nasopharyngeal carcinoma.  The Board comprehends that, 
because of the small sample size, no definitive medical 
conclusions regarding the etiological relationship between 
nasopharyngeal carcinoma and exposure to Agent Orange can be 
made.  Indeed, the VHA physician cited a study by the 
National Academy of Sciences for the proposition that "there 
is inadequate or insufficient information to determine 
whether an association existed between exposure to herbicides 
used in Vietnam or the contaminant dioxin and nasal or 
nasopharyngeal cancer."  The Board also acknowledges that, 
in the Veteran's case, multiple physicians have opined that 
it is at least as likely as not that his nasopharyngeal 
carcinoma was caused by Agent Orange.  As G.K. states in his 
February 2010 report, "Agent Orange is known to cause 
cancers of the respiratory tract," and "no other cause of 
[the Veteran's] nasopharyngeal carcinoma has been found."  
Where, as here, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the Veteran.  
38 C.F.R. § 3.102 (2009).

Resolving reasonable doubt on this question in the Veteran's 
favor, the Board finds that the Veteran's nasopharyngeal 
carcinoma was incurred in service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for nasopharyngeal carcinoma is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


